Citation Nr: 1510086	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition (claimed as sinus arrhythmia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. D.H.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue has been recharacterized to reflect the medical evidence of record.

In December 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for a heart condition (claimed as sinus arrhythmia), which he argues was incurred in his active duty military service.  See, e.g., the Board hearing transcript dated December 2012.  The RO denied the Veteran's claim in February 2008, finding that the Veteran's sinus arrhythmia pre-existed his military service and was not aggravated thereby.  Critically, however, the Veteran argues that he had no sinus arrhythmia prior to his military enlistment.

The Veteran served on active duty from August 2005 to September 2007.  Private treatment records dating in December 1997, prior to the Veteran's military enlistment, show that he was treated for chest pains.  It is further noted, "[n]urse at school said irregular heartbeat."  A December 1997 electrocardiogram report contains a handwritten notation, "NSC sinus arrhythmia."  The RO construed this notation as a diagnosis of sinus arrhythmia.  However, this notation could also indicate normal sinus rhythm with no significant change.  Notably, in an April 2009 letter, the provider who treated the Veteran in December 1997 indicated that the electrocardiogram showed normal sinus rhythm.

The August 2005 service enlistment examination does not note a pre-existing heart condition; however, an August 2005 electrocardiogram documents a diagnosis of "sinus bradycardia with sinus arrhythmia."  The Veteran's service treatment records document numerous complaints of chest pains and heart palpations.  See, e.g., the STRs dated April 2006, June 2006, November 2006, and February 2007.  A diagnosis of sinus arrhythmia was documented following an electrocardiogram performed in March 2006.  A continuing diagnosis of sinus arrhythmia was noted in the Veteran's STRs and he was placed on physical profile.  See the STRs dated October 2006, November 2006, December 2006, and August 2007.  A September 2006 service dental treatment record indicated that the Veteran had a heart problem, which was initially diagnosed in March 2006.  In a March 2007 STR, it was noted that the Veteran "describes the onset of paroxysmal episodes of palpations starting one year ago and progressively worse since then."  A diagnosis of paroxysmal atrial tachycardia was indicated at that time.


The Board notes that the Veteran failed to appear for VA examinations scheduled in July 2007 and January 2008.  VA regulation provides that, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2014).  A letter dated July 12, 2007 notified the Veteran of a VA examination scheduled for July 25, 2007.  The record contains no notice letter for the January 2008 VA examination.  The Veteran testified that he did not receive notice of either examination until several weeks after the scheduled examinations.  Thus, the Board concludes that another attempt should be made to schedule the Veteran for a VA examination.  

All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment and/or evaluation that the Veteran has recently received, including records of VA treatment dating from September 2007.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed heart condition, to include sinus arrhythmia.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service sinus arrhythmia symptomatology.

The examiner should provide an opinion as to the following: 

(a) Whether the evidence of record clearly and unmistakably shows that any currently diagnosed heart condition, to include sinus arrhythmia, pre-existed his active duty military service (August 2005 to September 2007).  

(b) If the answer to question (a) is yes, the examiner should then opine as to whether any pre-existing heart condition clearly and unmistakably did not undergo a worsening beyond its natural progression during this service. 

(c)  If the answer to question (a) is no, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed heart condition, to include sinus arrhythmia, had its onset during military service or is causally related to such service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.  The examiner should also address any relevant service treatment records, the December 1997 electrocardiogram, the April 2009 letter from Cape Pediatric Associates, and any relevant post-service treatment records.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

